Maxwell, J.
In 1866 the legislature amended section fifteen of the road law so as to permit county commissioners to levy an additional cash tax for bridge purposes, not to exceed five mills on the dollar of the assessed valuation of all taxable property,.to be levied and collected as other taxes; which special tax when so collected shall be exclusively applied to building and repairing permanent and substantial bridges and culverts, under the direction of the county commissioners.
Section sixteen provides that: “ The county commissioners may let contracts to the lowest competent bidders for the improvement of such roads as may be of general necessity, and pay for the same by orders on the county treasury, payable out of the county road fund; but no contract shall be entered into for a greater sum than double-the amount of money on hand in the county road fund; and every bidder before entering upon any work pursuant to contract, shall give bond to the county,, with at least two good and sufficient'sureties, in any sum double the amount of the contract; which bond shall be approved by the county commissioners, conditioned for the faithful execution of the contract.” General Statutes, 954.
These sections are part of the same act and are to be-construed together in order to ascertain the intention of the legislature. “ In the exposition of a statute the intention of the legislature may be discovered from different signs. As a primary rule it is to be collected from the words; when the words' are not explicit' it is to be gathered from the occasion and necessity of the law, the defect in the former law and the designed remedy being the causes which moved the legislature to enact it.” Potter’s Dwarris on Statutes, 184.
Statutes should be construed according to the natural *210and obvious import of the language, without resorting to subtle and forced construction for the purpose of either limiting or extending their operation. Waller v. Harris. 20 Wend., 561-2.
Ambiguous words are to be interpreted by comparing therewith the context of the whole statute, and by considering its reason, spirit, and cause. State v. Judge, 12 La. Ann., 777. Sedgwick on Statutory and Constitutional Law, 225.
Words are to be interpreted with reference to the general object and scope of the statute. State v. Button, 25 Wis., 109. In the amendment of statutes the intention to change an existing law, should clearly appear. Lee v. Forman, 3 Metc. (Ky.), 114.
Statutes having similar objects are to be construed alike. Thus the same principles applied in the construction of bankrupt laws are to govern in the case of a statute to prevent frauds by incorporated companies having a similar object in view, namely, an equal distribution of assets among creditors. People's Bank v. Paterson Savings Bank, 2 Stockt., 13.
The rule is well settled that the word may, where the statute directs the doing of a thing for the sake of justice or the public good is the same as shall, and must be so construed. Let us apply these principles to the case at bar. What was the occasion and necessity of the law? Undoubtedly the object was to protect the interests of the public by opening to competition all contracts for the improvement of roads. It is urged with great earnestness that at the most this competition only applies to such portions of roads as require grading, and has nó application whatever to contracts for the erection and repair of bridges and culverts. The word “ road,” as a generic term, includes highway, street, and lane. Public roads and streets are for the use of the public at large, although ordinarily the public acquire only the *211use, the fee remaining in the original proprietor or abutter. '
The character of the soil of this state and the general absence of obstructions of every kind from its- surface are matters of public history. Except in rare instances but little expenditure is necessary for grading in opening new roads. Nearly the entire amount to be expended for the improvement of roads is required for bridges and culverts. Will it be supposed that the legislature intended these lesser contracts for grading to be let to the lowest bidder, while contracts for the erection of bridges and culverts, involving almost the entire expenditure of money at the disposal of the county commissioners for road purposes, may be expended as the commissioners see fit ? I think not. At the time the amendment of section fifteen of the road law herein referred to took effect, the statutes provided for a land road tax not to exr ceed $4.00 on each quarter section of land, one third of which if paid in money was placed at the disposal of the county commissioners. This tax (now repealed) might have been paid in work on the roads, under the direction of the supervisor of the proper road district, in which case no portion of the tax was placed at the disposal of the commissioners. The bridge tax provided for in section fifteen is to be paid in cash, and is to be expended exclusively in the construction and repair of permanent bridges and culverts. It is reasonable to suppose that at the time of the passage of this amendment the road taxes paid in work were sufficient to secure the necessary grading for the opening and repair of new roads, no additional taxes being deemed necessary at that time for that purpose, and therefore no contracts for grading were required to be let.
Prior to the passage of the amendment to section fifteen, above referred to, if the entire amount of land road tax in any county was paid in work, then one-*212third of said road taxes, which, if paid in money, would have been placed at the disposal of the county commissioners, would not be available for the purpose of erecting permanent bridges and culverts; therefore the necessity for the tax for bridge purposes to be paid in cash. Now .how shall this money, collected for the purpose of erecting and repairing permanent bridges and culverts, be expended? Section sixteen provides that the commissioners may let contracts for the improvement of roads to the lowest competent bidder. Does this provision apply to all contracts for the improvement of roads of whatever character X We'think it does.
Public bridges are portions of public roads, and there being no restriction in the statute, all contracts of that kind, including those for the erection and repair of permanent bridges and culverts, must be let to the lowest responsible bidder. The commissioners have authority, on the presentation of the proper petition, to take the necessary steps to locate and open new roads. But they have no authority, either personally or by an agent, to engage in the business of erecting public bridges on the credit of the ‘County. The law defines their power and points out the mode of its exercise, and that mode is exclusive. They have no authority whatever to purchase material and employ workmen by the day or week to construct permanent and substantial bridges and culverts.
The words permanent and substantial are here used in a descriptive sense, and apply only to such structures as are of a permanent and substantial character, and do not include merely temporary structures or ordinary repairs. It is persistently urged that, as a matter of economy, county commissioners can erect bridges and culverts for a sum much less than it is necessary to pay contractors where contracts are let to the lowest bidder. The proposition amounts to this, that county commissioners who *213ordinarily know bnt little about bridge building, can erect such structures for a less sum than thosé who understand the business — a proposition that need only be stated to show its absurdity.
The principle is well settled in this court that county • commissioners can only exercise such powers as are especially granted or are incidentally necessary for the . purpose of carrying into effect the powers granted. And in the exercise of these, powers they must follow the mode of procedure pointed out by the law. If they fail to do so a court of equity has authority to grant an injunction to restrain them from proceeding illegally under a claim of right. And the court haying obtained jurisdiction of the subject matter and the parties may retain the cause to administer complete justice between the parties. The plaintiff could not be presumed to know that the commissioners were about to purchase a large quantity of material for the purpose of erecting bridges; and is not therefore estopped from denying their authority to purchase such material on the the credit of the county. The case differs in many respects from the case of Clark v. Dayton, ante page 192, where the court held substantially that a taxpayer haying, without objection, permitted a contractor to expend, his money and labor in the erection of a public bridge, could not, after the completion of the same and its acceptance by the county commissioners, maintain an action to restrain the collection of a tax to pay therefor.
The injunction will be dissolved as to all bridges erected by the county commissioners prior to the commencement of this suit, and as to all, other matters prayed for in said petition will be made perpetual; the costs of this court to be taxed to defendant.
Decree accordingly.
Gantt, J., concurs.
Lake, Ch. J., dissented.